DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Replacement Drawing Sheets were received on 05/28/2021.  These drawings are acceptable.

Allowable Subject Matter
Claims 17-21, 23, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The amendment to claim 17 and its dependent claims to clarify “the portion”, “the other portion” and “the remaining portion” of the auxiliary wire as “a first part” and “a second part” of the auxiliary wire overcomes the rejection under 35 USC 112(b).
Independent claim 17 was also amended to clarify further (1) the auxiliary wire and its first part and second part, (2) the unit pixels as being defined by a trench formed around the boundary, which is the part of the same trench that is formed in the first electrode that defines the resistance pattern made of the first electrode, (3) thereby further clarifying the resistance pattern.  
The prior art does not reasonably teach or suggest --in the context of the claims-- the features 
wherein 
the resistance pattern is formed by a trench in the first electrode and the trench is extended along all of the boundary of the unit pixel, and 
the resistance pattern is disposed between one of the vertical segments of the second part of the auxiliary wire and the first part of the auxiliary wire that is adjacent to the one of the vertical segments of the second part of the auxiliary wire;
By contrast, in Moon, the “trench” that is the same trench forming the resistance pattern does not extend uninterrupted around each unit pixel, i.e. along “all of the boundary of the unit pixel” as required by claim 17.   While Moon modified according to Yamazaki teaches the first part and second part of the auxiliary wire, “wherein the second part has a plurality of horizontal segments and a plurality of vertical segments” as shown in Yamazaki at Fig. 3, Moon shows that the resistance pattern 501 is disposed directly on the first part of the auxiliary wire 301 rather than being “disposed between one of the vertical segments of the second part of the auxiliary wire and the first part of the auxiliary wire that is adjacent to the one of the vertical segments of the second part of the auxiliary wire”, as required by claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
(1) In claim 17, line 5, replace “the unit pixel” with “a unit pixel” to avoid indefinite antecedent basis.
(2) In claim 17, also in line 5, replace “a unit pixel” with “the unit pixel” for proper antecedent basis. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814